Title: From Benjamin Franklin to Ferdinand Grand, 6 April 1778
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir,
Passy, April 6. 1778
I approve of the Bill drawn on you by Mr. Williams for £12018.17.6 on the publick Service. As I know not how much will be wanted by him to compleat his Orders, I cannot name a Sum within which to limit his Credit. It will be a sufficient Check, if from time to time you mention his Drafts to Mr. Lee or my self before you accept them, for our Approbation. I am, very respectfully Sir, Your most obedient humble Servant
B Franklin
Mr Grand
 
Notation: B.F. to Mr. Grand Ap. 6. 78.
